Title: To James Madison from the Inhabitants of Rockingham County, New Hampshire, 5 August 1812 (Abstract)
From: Rockingham County, New Hampshire Inhabitants
To: Madison, James


5 August 1812. Represent over 1,500 inhabitants who assembled at Brentwood to express their opinion on the present state of national affairs. Observe with regret that the “system of policy pursued by the General Government, from the Embargo of 1807 to the present time,” has encouraged “the destruction of the Commerce of these States.” “We have not been indifferent spectators,” as commerce is “a leading pursuit … intimately blended with all our other interests and occupations.” Believe that the U.S. Constitution was intended to protect the interests of each section of the nation. Have therefore perceived with “alarm and apprehension” the government’s “disposition to embarrass and enthral Commerce, by repeated Restrictions,… to make War, by shutting up our own ports,” and to admonish citizens “finally to retire from the seas.” Believe that the declaration of war against Great Britain “will be productive of evils of incalculable magnitude.” Are not reluctant to endure the privations and dangers of war, as long as the war is just, unavoidable, and expedient. Argue that the present war will not “bear the test of these principles.”
Believe that the impressment of American seamen has been “the subject of great misrepresentation.” Are convinced that “the number of these cases has been extravagantly exaggerated.” Explain that if impressment were widespread, it would most affect the citizens of coastal states, yet those states have been unable “to discover instances of impressment, in any degree equal to the alledged numbers.” Note that the strongest feelings on impressment and war “are entertained by the Representatives of those States which have no Seamen at all of their own; while those sections of the Community, in which more than three fourths of the mariners of the United States have their homes, are, by great majorities, against that War.” Argue that Great Britain claims no right to impress American seamen but only “a right to the service of her own subjects, in time of war.” Ask whether the U.S. would “plunge into a ruinous War, in order to settle a question of relative right between the Government of a foreign Nation and the subjects of that Government.” Believe it would be fatal to the “interests of the Navigating States, if the consequence of this War should be, that the American Flag shall give the American character to all who sail under it, and thus invite thousands of foreign seamen to enter into our service, and thrust aside our own native Citizens!” Point out that Great Britain has been willing to make adjustments on this subject if the U.S. would prohibit its officers from granting protections to British subjects. Ask why, after so many years, impressment has become an issue of “sudden and unusual importance.”
Argue that “The Blockade, and Orders in Council, the other causes of War, bear no better examination than the subject of Impressment.” Ask by what train of reasoning the blockade, which was regarded initially “as a measure favorable to our interests … is now turned into an injury … of such magnitude as to justify War.” Are “unsatisfied with the arguments used to prove that the Decrees of France were repealed in November 1810—and that therefore, without departing from impartial policy, we are justified in undertaking to compel Great Britain, by War, to abandon her Orders in Council.” Argue that the recent transmission of the French decree of 28 Apr. 1811, which declared that the Berlin and Milan Decrees were repealed “in consequence of measures adopted by our Government against Great Britain, in March 1811,… proves beyond contradiction, that those Decrees were not repealed at the time when our Government adopted measures against Great Britain, founded on their supposed repeal.” “We cannot but lament, that the Declaration of War was forced and hurried, as if to put us beyond the benefit of favorable events.”
“As none of the complaints against Great Britain are of recent origin … it was reasonably expected, that if Government intended War, it would have made adequate provision and preparation for that event. In this expectation we have been disappointed. The Nation is totally unprepared for War: we say totally unprepared, because the degree of preparation bears no definable relation to the magnitude of the occasion, or the greatness of the interests which are at stake.”
Emphasize “the exposed state of our Sea Coast, and our Commerce.” “It is unheard of, and beyond imagination strange, in our opinion, that such great and important interests as the Navigation and Commerce of a whole Country should be put to hazard—nay, to certain loss—for want of that protection which it was in the power, and which we presume to say it was the duty, of Government to have afforded.
“On the subject of Naval Defence, we … hold it to be our Right, to demand, at the hand of the General Government, adequate protection to our lawful Commerce. When the Constitution empowered the Government to build and maintain a Navy,… it was confidently expected, that that power would be exercised as cheerfully as the power to levy and collect taxes. We consider protection on the Sea to be as solemnly guaranteed to us by the Constitution, as protection on the Land.…
“When the Commercial and Navigating States surrendered to the General Government the riches of their Custom-Houses, and thereby parted with the fairest portion of their revenue, leaving to themselves nothing to defray the expenses of their own establishments, but an unpleasant resort to Direct Taxation, they had a right to expect, and they did expect, from the Wisdom and Justice of that Government, adequate and ample means of Protection and Defence.” Observe that “a distinguished Advocate for the Union of these States urged the adoption of the Federal Constitution upon the inhabitants of the Atlantic Frontier, in the following manner.”
“‘The palpable necessity of the power to provide and maintain a Navy, has protected that part of the Constitution against a spirit of censure which has spared few other parts. It must be numbered among the greatest blessings of America, that as her Union will be the only source of her Maritime Strength, so this will be the principal source of her security against danger from abroad.’”
“The same distinguished Gentleman, at a later period, gave … a solemn and official Pledge of his sentiments on this important subject … in the following emphatic manner:
“‘I consider an Acquisition of Maritime Strength essential to this Country; should we ever be so unfortunate as to be engaged in War, what but this can defend our towns and cities upon the Sea Coast? Or what but this can enable us to repel an invading enemy?’”
Observe that in spite of these promises, “It is notorious that we have not this Navy; we are not protected; we cannot be quiet, or secure; our Maritime Towns are not safe against invasion and burning; our best interests are at the mercy of our enemies, and we can do nothing but sit still and see the fruits of thirty years of laborious industry swept away with the besom of destruction!”
Claim to be attached “to the substance, and not to the form” of the union. “If the time should ever arrive, when this Union shall be holden together by nothing but the authority of Law; when … we shall be one, not in interest and mutual regard, but in name and form only; we, Sir, shall look on that hour as the closing scene of our Country’s prosperity!” “We shrink from the separation of the States,” but if such a separation “should take place, it will be on some occasion when one portion of the Country undertakes to control, to regulate, and to sacrifice, the interests of another.”
Lament the war most of all as “the harbinger of French Alliance!” Will not “assist in uniting the Republics of America with the Military Despotism of France.” “It only remains for us … to supplicate the Government to adopt such a system as shall restore to us the blessings of Peace and of Commerce.”
